Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branham (US 7,614,755 B2).
Regarding claim 1, a mirror assembly for a vehicle (Figs. 1-6), comprising a housing having:
a first housing portion (12);
a second housing portion (14), which is removably connected to the first housing portion (12to define a recess (32) therebetween (see Fig. 2);
a mirror (18) mounted within the housing (see Fig. 1); and
a flexible engagement member (34) being a sealing element providing a seal along the interface between the first housing portion and the second housing portion provided between the first housing 
characterised in that the flexible engagement member comprises:
an internal portion (40, 42, 44, 46 of Figs. 4A and 4B) which extends inside the housing recess (32 of Fig. 2) and which is coupled to both housing portions (see Figs. 5A-5C), wherein the coupling between the internal portion and at least one housing portion is releasable, and
a release tab (50, 64) which extends outside the housing (see Figs. 5a-5c), such that an operator (51 of Fig. 5C) can apply a force to the release tab (50) to release the releasable coupling between the internal portion and the housing  (see Figs. 5A-5C).

Regarding claim 2, the mirror assembly according to claim 1, wherein the internal portion (42 of Figs. 5A-5C) of the flexible engagement member (34) is releasably coupled to an inner surface of either the first housing portion (12) or the second housing portion.

Regarding claim 3, the mirror assembly according to claim 2, wherein the internal portion (62 of Figs. 5A-5C) of the flexible engagement member (34) is permanently secured to the other of first housing portion or the second housing portion (14).  

Regarding claim 4, the mirror assembly according to claim 1, wherein the internal portion of the flexible engagement member (34) includes at least one engagement element (44 of Fig. 6) configured to releasably engage with at least one corresponding engagement element (26) on an inner surface of either the first housing portion (12) or the second housing portion.



Regarding claim 6, the mirror assembly according to claim 4, wherein the flexible engagement member (34) has a length L which is defined as extending in a direction parallel to the surface of the housing and a plurality of engagement elements are provided along the flexible engagement member internal portion (see Fig. 2).

Regarding claim 7, the mirror assembly according to claim 1, wherein the release tab of the flexible engagement member (34) comprises at least one outwardly extending tab (50) which extends outwardly from an outer surface of the housing (14, see Fig. 6). 

Regarding claim 9, the mirror assembly according claim 6, wherein the internal portion of the flexible engagement member (34) has a cross-sectional area which varies along its length L (see Figs. 4A and 4B), wherein the cross-sectional area is preferably reduced in the portion aligned with the or each release tab (at channels 46 and 52 of Fig. 4B).

Regarding claim 10, the mirror assembly according to claim 1, wherein the flexible engagement member (34) extends along at least a portion of one side of the housing (12, 14).

Regarding claim 11, the mirror assembly according to claim 1, wherein two or more flexible engagement members (34s) are provided along the interface between the first and second housing portions (Fig. 2). 


Regarding claim 13, the mirror assembly according to claim 1, wherein the or each flexible engagement member (34) is made from a flexible material (see 34 is flexible when force is applied by 51 in Fig. 5C).

Regarding claim 15, a method of assembling a mirror assembly  for a vehicle comprising in order to assemble a mirror assembly for a vehicle comprising the steps for providing and coupling are inherently met by the disclosure of the prior art, supported in the art rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







2/12/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872